Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are still pending.
Claim Interpretation
Previous interpretation of claims under 112(f) has been withdrawn in view of amendments made by the applicant.
Response to Arguments
Applicant's amendments filed 12/02/2021 have been fully considered and entered, however, applicant's arguments filed 12/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that cited prior arts fail to teach all the limitations of independent claims because cited prior arts fail to explicitly mention “setting, by user's selection in advance, as to whether to cancel the setting of the sheet information of the predetermined sheet feeding unit based on the detection of an absence of the sheet on the predetermined sheet feeding unit”.
In reply examiner asserts the above limitations as seemed to be argued by the applicant are not positively recited into the claims and thus have no patentable weight. On the other hand, all the limitations as currently recited in the claims have been successfully shown to be taught by the combination of cited prior arts in the detailed rejection below. 
“information processing apparatus makes it possible to make a setting, by user's selection in advance, as to whether to cancel the setting of the sheet information of the predetermined sheet feeding unit based on the detection of an absence of the sheet on the predetermined sheet feeding unit”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al., US 2018/0152572 in view of Tao, US 2016/0062291.
Regarding claim 1, Yano discloses an information processing apparatus (combination of client computer 101 and print control apparatus 102 which are interconnected, paragraph 30) configured to communicate with an image forming image forming apparatus 103) (paragraph 30, they all communicate over LAN 110), the information processing apparatus comprising: 
a user interface (CPU 301, fig. 3, control unit 701, fig. 4) that selects one storage method at least from among a first sheet information storage method and a second sheet information storage method (plurality of paper feed trays, paragraphs 67, 154 from which a specific paper tray can be selected by pressing a button, paragraphs 97, 126-128 and then the operator selecting paper information from the paper list and registering the selected paper information with respect to selected paper feed tray, paragraphs 48-51, 162);
a controller (CPU 301, fig. 3, control unit 701, fig. 4) that executes a setting for predetermined sheet feeding unit (tray 1, etc. of image forming apparatus, fig. 6) of the image forming apparatus based on the one storage method selected by the user interface (paragraphs 48, 97-99, 113, 126, the paper feed tray information management unit 709 updates the paper feed tray information 710. In step S1105, in addition to the paper feed tray information management unit 709 updating the paper feed tray information 710, the paper feed tray screen display unit 706 updates and displays the display content of the paper feed tray screen displayed on the display device 113).
Yano fails to explicitly disclose wherein image forming apparatus includes a predetermined sheet feeding unit and is configured to perform a predetermined notification to a user in a case where sheet information is not set for the predetermined sheet feeding unit when placement of a sheet on the predetermined sheet feeding unit is detected; selecting a first sheet information storage method and a second sheet based on to detection of an absence of sheet on the predetermined sheet feeding unit, and wherein, in the second sheet information storage method, after the setting of the sheet information for the predetermined sheet feeding unit is made in the image forming apparatus, setting of the sheet information is cancelled based on to detection of absence of sheet on predetermined sheet feeding unit.
However, Tao teaches wherein image forming apparatus (MFP 100, paragraph 17) includes a predetermined sheet feeding unit (paragraph 18, plurality of feeding trays and manual tray) and is configured to perform a predetermined notification to a user (display error screen, S108, fig. 3) in a case where sheet information is not set for the predetermined sheet feeding unit when placement of a sheet on the predetermined sheet feeding unit is detected (when tray is detected but no sheet information matching the feed tray source (no matching settings are set as which can be executed) is detected for the feed tray then the error screen as shown in fig. 5A is displayed, paragraph 40); 
selecting a first sheet information storage method and a second sheet information storage method and setting, based on the one storage method selected by the selection unit, for predetermined sheet feeding unit (plurality of feed sources as first sheet information storage method or manual tray 104a as second storage method can be selected and set, paragraphs 18, 23, 31, 34, 43-45, 50);
when manual tray 104a is selected, paragraphs 31, 44-45, 50) after the setting of the sheet information for the predetermined sheet feeding is made in the image forming apparatus unit (paper size A5, premium paper, etc. settings are made, paragraphs 30-31), setting of the sheet information is not cancelled based on to detection of an absence of the sheet on the predetermined sheet feeding unit (when manual tray is selected, however, no sheet information matching the feed tray source (no matching settings are set as which can be executed) is detected for the feed tray, basically absence of required sheets in the manual tray is detected, even then the sheets settings such as A5 paper size are not cancelled instead user is able to carry out the execution via settings via forced execution of a job, paragraphs 44-51), 
and wherein, in the second sheet information storage method (when plurality of feed source is selected, paragraph 31) after the setting of the sheet information for the predetermined sheet feeding unit is made in the image forming apparatus (paper size A5, premium paper, etc. settings are made, paragraphs 30-31), setting of the sheet information is cancelled based on to detection of the absence of the sheet on the predetermined sheet feeding unit (when feed source is selected, however, no sheet information matching the feed tray source (no matching settings are set as which can be executed) is detected for the feed tray, basically absence of required sheets in the feed source tray is detected, then the current settings are cancelled once permission is not issued to operate under manual feed settings, paragraphs 35-40).
Yano and Tao are combinable because they both teach selecting one of the pluralities of paper feeding trays and updating the paper feed settings.

Regarding claim 2, Combination of Yano in view of Tao further teaches wherein the image forming apparatus is configured to clear sheet information based on the detection of the absence of the sheet on the predetermined sheet feeding unit (Tao, when feed source is selected, however, no sheet information matching the feed tray source (no matching settings are set as which can be executed) is detected for the feed tray, basically absence of required sheets in the feed source tray is detected, then the current settings are cancelled/cleared and not executed once permission is not issued to operate under manual feed settings, paragraphs 35-40), the information processing apparatus further comprising communicator that transmits (Yano, data transmission and reception unit 704, 905 communicates with the image forming apparatus 103, paragraphs 56, 75) sheet information (Yano, paragraphs 79, 88, 100, 116-118), wherein, in a case where the user interface selects the first sheet information storage method and a notification that the image forming apparatus cleared sheet information is received, the communicator transmits, to the image forming apparatus, sheet information to be set for the predetermined sheet feeding unit (Yano, paragraphs 79, 84-88, 100, 116-118 with Tao, paragraphs 35-40 with explanation as provided above).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Yano with the teachings of Tao for the benefit of being able to not clear the sheet settings and instead switch the paper feed source or force execution in the event of paper/paper tray selection error as taught by Tao at paragraph 59.
Regarding claim 3, Yano further discloses wherein the user interface further inputs sheet information corresponding to the predetermined sheet feeding unit (paragraphs 63, 83-87, unit 912 acquires/inputs data into apparatus 102 regarding paper feed tray information), wherein, in a case where the sheet information is received by the user interface, the communicator transmits the received sheet information as sheet information to be set for the predetermined sheet feeding unit (paragraphs 63, 88, 100, 116-118).
Regarding claim 4, it recites similar features as claim 1 except it’s a method claim, thus same rationale as applied for claim 1, also applies for claim 4.
Regarding claim 5, it recites similar features as claim 2 except it’s a method claim, thus same rationale as applied for claim 2, also applies for claim 5.
Regarding claim 6, it recites similar features as claim 3 except it’s a method claim, thus same rationale as applied for claim 3, also applies for claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kitora, US 2015/0262050 – teaches detecting presence or absence of sheet placed on ADF or manual tray, paragraphs 51-55.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/PAWAN DHINGRA/Examiner, Art Unit 2672                                                                                                                                                                                                        
/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677